DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 20 and 21 allowable. Claims 4-9, 13-15 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on 03/26/2020, is hereby withdrawn and claims 4-9, 13-15 and 17-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-9 and 11-55 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Howard, discloses a multiple sim card cellular user interface.  However the reference fails to teach or suggest “displaying a user interface for initiating a messaging conversation with a respective contact, wherein: in accordance with a determination that the messaging conversation is a new messaging conversation with the respective contact, the user interface includes a visual indication of a respective cellular identifier to be used for the messaging conversation , and in accordance with a determination that the messaging conversation is not a new messaging conversation with the respective contact, the user interface does not include the visual indication of the respective cellular identifier; while displaying the user interface for initiating the messaging conversation with the respective contact, receiving a respective input; and 5 4819-4981-5200, v. 4Application No.: 16/375,464Docket No.: 106842167400 (P39442US1)in response to receiving the respective input: in accordance with a determination that the respective input is an input selecting the visual indication of the respective cellular identifier, selecting a second cellular identifier, different than the respective cellular identifier, to use for the messaging conversation; and in accordance with a determination that the respective input is an input to initiate the messaging conversation, initiating the messaging conversation using the respective cellular identifier.  The combination of the limitations is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175